United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2895
                                 ___________

Darwin E. Conley,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                *     Appeal from the United States
                                        *     District Court for the
Walter Richter; Billy Hinch; Steve      *     Western District of Missouri.
Long; Michael Groose; David Dormire; *            [UNPUBLISHED]
Lawrence Dixon; Robert Malone;          *
Harriett Swinger; David Dobson;         *
George Grellner; D. Spencer,            *
Lieutenant; D. Edwards; Holtmeyer,      *
Lieutenant,                             *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: March 18, 1998

                                   Filed: March 23, 1998
                                 ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

       Missouri inmate Darwin Conley appeals the district court’s1 grant of summary
judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action. Having
carefully reviewed the record and the parties’ briefs, we conclude that no error of law
or fact appears and that an opinion would lack precedential value. We deny Conley’s
motion for appointment of counsel.

      The judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable William
A. Knox, United States Magistrate Judge for the Western District of Missouri.

                                          -2-